Citation Nr: 0724674	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  99-04 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with chronic lumbar strain, claimed as a back 
disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.-Attorney 
at law


WITNESS AT HEARING ON APPEAL

Dr. C. N. B. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1956 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for a back 
disorder.  

In a March 2005 decision, the Board determined that new and 
material evidence had, in fact, been submitted and reopened 
the claim.  The Board then remanded the underlying claim for 
service connection for additional development.  The remand 
directives having been completed, the claim is again before 
the Board for appellate review.


FINDING OF FACT

The veteran's degenerative disc disease with chronic lumbar 
strain was first manifested many years after service, and is 
not related to any disease, injury, or incident therein.  


CONCLUSION OF LAW

Degenerative disc disease with chronic lumbar strain was not 
incurred in or aggravated by active service, and may not be 
so presumed. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: lay 
statements in support of the claim, the veteran and a fellow 
service member's RO hearing testimony, VA compensation and 
pension examination reports, February 2005 opinion statement 
and hearing testimony from Dr. C. N. B., VA and private 
medical records, and documents associated with the veteran's 
claims for employment disability benefits. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Factual Background

The veteran claims service connection for a back condition, 
which he relates to a back injury during active service.  In 
the alternative, the veteran claims that his in-service spine 
injury caused his subsequent spine injuries to be more 
severe.  The veteran claims he injured his lumbar spine 
during service when another soldier dropped the end of a 
heavy beam the veteran was helping him carry.  The veteran 
contends that he was hospitalized for two weeks and then 
placed on light duty in the kitchen.  Service medical records 
are not available.  A certification from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
reflects that the veteran's service medical records may have 
been destroyed in a fire at that facility in 1973.  

The veteran submits a March 1973 lay statement from a soldier 
who recalls the veteran being assigned to light duty in the 
kitchen after being injured in the field.  Also of record is 
a September 1994 lay statement from another soldier who 
contends he was present when the veteran was injured and 
recalls the veteran's assignment to the kitchen for light 
duty after his injury.  The veteran has submitted a March 
1979 lay statement from his parents, who report the veteran 
has been having problems with his low back since his in-
service injury.  The veteran has also submitted an April 1990 
statement from Dr. M. D. S., who certifies that he treated 
the veteran for about a year in 1958 for low back pain.  An 
October 1990 statement from another physician indicates the 
veteran sought treatment in 1960 for a painful back.  A March 
1975 statement from Dr. U. V. confirms treatment for 
discogenic disease of the back since April 1973.  

In November 1975 the veteran underwent a VA compensation 
examination.  The examiner observed moderate spasm and 
straightening of the thoraco-lumbar spine.  The veteran was 
only able to forward bend 10 to 15 degrees on range of motion 
testing.  He refused to remove his clothing for a more 
extensive examination due to pain.  Due to the limited 
examination, the VA physician diagnosed lumbar myositis by 
history and deferred a diagnosis on the veteran's claimed 
herniated nucleus pulposus.  September and October 1975 x-
rays of the dorsolumbar spine and lumbosacral spine were 
within normal limits.  A December 1975 EMG revealed no 
evidence of radiculopathy.  

In addition to VA and private medical records reflecting a 
diagnosis of degenerative disc disease of the lumbar spine, 
the veteran has submitted a February 2005 physician's opinion 
statement from Dr. C. N. B.  Dr. C. N. B. reviewed the 
veteran's claims file before rendering his opinion.  He noted 
that moderate narrowing of the lumbosacral spine was observed 
in 1978 x-rays.  He explained that moderate narrowing is 
radiographically consistent with a chronic long term 
degenerative process.  Dr. C. N. B. concluded that the 
veteran's in-service spine injury caused his subsequent spine 
injuries to be more severe.  

The veteran underwent a VA spine examination in May 2006.  On 
examination, normal posture was observed.  The examiner noted 
mild lumbar tenderness with moderate lumbar muscle spasm.  
Straight leg raise testing was positive at 60 degrees 
bilaterally.  The veteran demonstrated decreased pinprick in 
the left lower extremity.  Limited motion was observed on 
forward flexion, backward extension, lateral flexion, and 
lateral extension.  The examiner noted pain and instability 
in all ranges of motion.  X-rays revealed minimal 
osteoarthritic changes at L4 and L5 and mild narrowing of the 
fourth lumbar intervertebral space from early degenerative 
disc disease.  The examiner diagnosed mild osteoarthritis and 
degenerative disc disease.  After review of the veteran's 
claims file, the examiner noted that the veteran's claims 
file reflects multiple documentation of treatment for the 
back injuries which occurred in 1964 and 1967, but no mention 
of treatment for the in-service injury.  The examiner 
concluded that the veteran's lumbar spine disability was not 
related to a back injury during service. 

Also of record are administrative and medical records 
promulgated in connection with Social Security Administration 
(SSA) and Ohio Industrial Commission (OIC) benefits claims. 
The veteran underwent a medical consultation for the Ohio 
Bureau of Disability Determination in July 1971.  He reported 
initially injuring his back in 1964 when he fell from a 
truck.  Although x-rays of the lumbosacral spine were normal, 
the examining physician concluded that the veteran probably 
experienced a central disc herniation at the L4-5 level.  

In December 1971 the veteran sought disability benefits for 
"back trouble and a cracked disc with leg pains up to his 
head and neck."  The veteran claimed his neck and back were 
injured his when his truck was struck by another vehicle in 
September 1967.  The veteran stated that he was thrown from 
the truck during the accident and injured his back on the 
pavement during the accident.  He reported a three-year 
employment history as a truck driver and a one-year 
employment history as a knitting machine operator.  Pursuant 
to his duties, the veteran reported lifting up to one hundred 
pounds, pushing a dolly carrying up to five hundred pounds, 
standing, walking, climbing, stooping, bending, and kneeling 
often.  

Analysis

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, No. 04- 1196 (U.S. Vet. App. Feb. 16, 2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

With regard to the veteran's contention that he injured his 
back in service, the evidence is at least in equipoise.  The 
veteran has testified to injuring his back in service and his 
testimony has been corroborated by competent, credible lay 
statements from two soldiers who recall the incident.  In 
addition, the medical evidence of record establishes the 
existence of a chronic disability affecting the veteran's 
lumbar spine, diagnosed as degenerative disc disease and 
chronic lumbar strain.  However, despite evidence of a low 
back injury during service and a diagnosis of a current 
lumbar spine disability, the preponderance of evidence 
indicates veteran's current lumbar spine disability is not 
related to the injury sustained in service.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United 
States Court of Appeals for Veterans Claims (Court) 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record. Id. at 179 (citing Swann v. Brown, 5 Vet. 
App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993)). 

In this regard, although the veteran has submitted statements 
from private physicians which indicate he sought treatment 
for unspecified low back pain in 1958 and 1960, the 
aforementioned statements provide no description or diagnosis 
of the veteran's medical condition beyond "low back pain." 
Furthermore, the veteran's treatment records were not 
provided.  Thus, the evidence does not reveal the reasons for 
treatment, the frequency of treatment, or the underlying back 
condition treated. Thus, the veteran's claim of chronic back 
pain since separation from service is not supported by the 
available medical evidence. 

Further, the February 2005 nexus opinion and central office 
hearing testimony provided by Dr. C. N. B. is not supported 
by the evidence of record.  The veteran's medical expert 
reached his conclusion after review of the claims folder and 
a telephone conversation with the veteran regarding his 
medical history. Dr. C. N. B. noted that moderate narrowing 
is radiographically consistent with a chronic long term 
degenerative process.  The veteran's medical expert concluded 
that his in-service spine injury caused his subsequent spine 
injuries to be more severe.  

However, the persuasiveness of Dr. C. N. B.'s medical opinion 
is undermined by the veteran's contemporaneous medical 
history, which is documented in available SSA and OIC 
records.  The aforementioned records indicate the veteran 
engaged in strenuous physical activities on a regular basis 
for several years pursuant to his employment duties.  The 
veteran reported routinely lifting up to 100 lbs., pushing up 
to 500 lbs., walking, and climbing; however, he did not 
complain of back pain during this time period.  Further, when 
the veteran filed a claim for SSA and OIC benefits, he 
reported a history of normal health until 1964, at which time 
he reported injuring his back when he fell off a truck at 
work.  He then reported his back was re-injured in 1967 
during a work-related automobile accident. A review of the 
veteran's medical and administrative records reveals that he 
did not complain of chronic back pain associated with his in-
service injury until nearly ten years after separation from 
service.  The moderate narrowing noted on x-ray did not 
appear until more than 10 years after the work-related 
injuries in the 1960s.  The long period of time in which the 
veteran engaged in strenuous employment activities without 
documented symptoms or treatment for a back disability weighs 
against the claim.  

In light of the evidence of record, the May 2006 VA 
examiner's opinion is more persuasive than the medical 
opinion provided by the veteran's medical expert.  The VA 
examiner formulated his opinion after review of the claims 
folder and a physical examination.  Further, the VA 
examiner's opinion is more closely supported by the veteran's 
contemporaneous lay statements and medical records. As 
previously stated, the veteran's medical history indicates he 
injured his lumbar spine in 1964 and 1967, after separation 
from service.  The examiner noted that the veteran's claims 
file reflects treatment for the back injuries which occurred 
after service, but no mention of treatment for the in-service 
injury. The examiner concluded the veteran's current lumbar 
spine disability is not related to service. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claim for service connection 
may be granted. In this regard, the most persuasive medical 
opinion of record is against a finding of a medical nexus 
between the veteran's in-service back injury and his current 
diagnosis of degenerative disc disease with chronic lumbar 
strain, the criteria for a grant of service connection have 
not been met.  In addition, arthritis of the lumbar spine was 
not diagnosed within the year after separating from service, 
thus, service incurrence may not be presumed.  38 C.F.R. 
§ 3.309(b).  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection for degenerative disc 
disease with chronic lumbar strain, claimed as a back 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated August 2005 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
This notice was provided subsequent to the March 2005 Board 
decision to reopen the veteran's previously denied claim for 
service connection but prior to a May 2006 readjudication of 
the claim.  The veteran was provided requisite notice 
regarding increased ratings and effective dates in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his private and VA medical records, SSA and state 
administrative records, and provided the veteran VA medical 
examinations in September 1975, December 1975, November 1992, 
and May 2006.  VA has been unable to secure the veteran's 
service medical records. The RO notified the veteran of this 
fact, and of the need for him to send any such medical 
records he might have in his possession, by a letter dated 
August 2005.

The Court has held that when a veteran's service records are 
presumed to have been destroyed in the fire that occurred at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973, VA has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. See Gregory v. Brown, 8 Vet. App. 563, 
570 (1996); O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).
The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed. Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Case law does not lower the 
legal standard for proving a claim for service connection. It 
merely increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran. Cromer v. Nicholson, 19 Vet. App. 
215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996).

Additional medical evidence was submitted in February 2007 
without waiver of RO consideration.  The Board concludes that 
the medical evidence is cumulative and redundant of the 
evidence of record and remand for RO consideration is not 
warranted.  The veteran has not indicated the existence of 
any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for degenerative disc 
disease with chronic lumbar strain, claimed as a back 
disorder, is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


